NUMBER 13-16-00349-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ROBERT MICHELENA,                                                               Appellant,

                                             v.

MONICA MICHELENA,                                                                Appellee.


                    On appeal from the 357th District Court
                         of Cameron County, Texas.


                            ORDER OF ABATEMENT

            Before Justices Rodriguez, Contreras, and Hinojosa
                             Order Per Curiam

       Robert Michelena appeals from a final judgment that was signed on June 1, 2016.

Despite the length of time that has passed since it was filed, this appeal is not yet ripe for

consideration. Multiple extensions of time to file the clerk’s record, the reporter’s record,

and the briefs have been sought and granted by this Court. Appellant’s reply brief, if any,
has yet to be filed. Under these circumstances and to effectuate the proper and complete

presentation of this appeal to the Court, we ABATE this appeal and remove it from the

Court’s active docket. The appeal will be reinstated after appellant’s reply brief, if any,

has been properly and duly filed, or after sufficient time has passed for filing of the reply

brief.

         IT IS SO ORDERED.

                                                                PER CURIAM

Delivered and filed the
19th day of March, 2018.




                                             2